 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288The Dow Chemical Company and Local 12075, United Steelworkers of America, AFLŒCIOŒCLC.  Case 7ŒCAŒ39233 August 24, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On October 1, 1997, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Charg-ing Party Union filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions to the extent consistent with this decision and to adopt the recommended Order. The Respondent manufactures Saran Wrap and other products at its facility in Midland, Michigan.  The Re-spondent and the Union are parties to a collective-bargaining agreement covering the Respondent™s em-ployees at its Midland facility.  Article X, section 3, of the agreement provides that before ﬁoutsourcingﬂ bar-gaining unit work, the Respondent must bargain with the Union in an effort to, inter alia, find alternatives to out-sourcing and thus keep the work in the unit. As the judge found, before November 1996, the Re-spondent manufactured the complete Saran Wrap fin-ished product for DowBrands.  In November 1996, the Respondent announced to the Union that the final stages of the Saran Wrap manufacturing processŠthe tasks of slitting the bulk film, winding it into rolls, and packaging itŠwould no longer be done by unit employees, but in-stead would be done by an outside contractor at a differ-ent site.  Some 30 unit jobs were expected to be lost as a result of this outsourcing decision.  The Respondent, without the Union™s consent, declined to follow the pro-cedures set forth in article X, section 3, of the contract with respect to that decision.  The complaint alleges that the Respondent™s conduct violated Section 8(a)(5) and (1) of the Act. The judge recommended dismissal of the complaint.  First, he found that the decision to remove the slitting, winding, and packaging of Saran Wrap from the Re-spondent™s plant and have it done by the outside contrac-tor was made by DowBrands, Inc., a wholly owned sub-sidiary of the Respondent, not by the Respondent itself.  The judge further found that DowBrands and the Re-spondent did not constitute a single employer, that Dow-Brands was not a party to the collective-bargaining agreement, and therefore that it had no duty to bargain with the Union or to comply with the provisions of arti-cle X, section 3.  He also found that, in any event, this outsourcing decision was not covered by article X, sec-tion 3.  The Union has excepted to the judge™s findings.  For the reasons that follow, we agree with the judge that DowBrands and the Respondent are not a single em-ployer, that DowBrands, not the Respondent, made the outsourcing decision in question, and that the Respon-dent did not act unlawfully by failing to follow the provi-sions of article X, section 3, of the contract.  We there-fore find it unnecessary to decide whether the out-sourcing decision was, as the judge found, not covered by article X, section 3. In determining whether two nominally separate em-ploying entities constitute a single employer, the Board looks to four factorsŠcommon ownership, common management, interrelation of operations, and common control of labor relations.  No single factor is controlling, and not all need be present.1 Rather, single-employer status depends on all the circumstances, and is character-ized by the absence of the arm™s-length relationship found between unintegrated entities.2  Applying this four-factor test to the facts before us,3  we find that the General Counsel has failed to demon-strate that the Respondent and DowBrands constitute a single employer.4 Of course, because DowBrands is wholly owned by the Respondent, the factor of common ownership is present.5  Common ownership alone, how-ever, does not establish a single-employer relationship.6  Common ownership by itself indicates only potential control over the subsidiary by the parent entity; a single-employer relationship will be found only if one of the companies exercises actual or active control over the day-to-day operations or labor relations of the other.7 We therefore turn to the question of whether either the Respondent or DowBrands exercises actual or active control over the other.  Concerning common manage-ment, the record reveals that each company has its own president.  DowBrands has separate vice presidents who are accountable only to it, and who manage and run the company.  As the Union points out, executives of the Respondent make up a majority of DowBrands™ board of directors, and DowBrands™ president reports to the presi-                                                           1 Member Hurtgen does not pass on whether single-employer status can be found in the absence of common control of labor relations. 2 Radio Technicians Local 1264 v. Broadcast Service of Mobile, 380 U.S. 255, 256 (1965) (per curiam); Emsing™s Supermarket, 284 NLRB 302 (1987), enfd. 872 F.2d 1279 (7th Cir. 1989); Blumenfeld Theatres Circuit, 240 NLRB 206, 215 (1979), enfd. mem. 626 F.2d 865 (9th Cir. 1980). 3 Our description of the structure and operations of the Respondent and DowBrands is taken from the credited and/or unrebutted testimony of the Respondent™s witnesses. 4 Contrary to the Union, the burden is on the General Counsel to prove that the two companies are a single employer, not on the Re-spondent to prove the reverse.  Masland Industries, 311 NLRB 184, 186 (1993). 5 Id. at 186. 6 Id. 7 See, e.g., Los Angeles Newspaper Guild, Local 69 (Hearst Corpo-ration), 185 NLRB 303, 304 (1970), enfd. 443 F.2d 1173 (9th Cir. 1971). 326 NLRB No. 23  DOW CHEMICAL CO. 289dent of the Respondent.  However, there is no indication 
that any officer of either comp
any is also an officer of the 
other, or that any officer or director of DowBrands (even 

those who are executives of the Respondent) serves as a 
director of the Respondent.  More importantly, there is 
nothing in the record that suggests that either the Re-
spondent™s president or its officers who serve on the 

DowBrands board of director
s exercise active or actual 
control over that subsidiary™s day-to-day operations.  To 
the contrary, it appears that
 the actual management of 
DowBrands is carried out by its own officers, who are 
accountable to it alone.
8 Under similar circumstances, the Board in 
Western 
Union Corp.
9 found common management absent.  
There, although a majority of Western Union™s board of 
directors were also directors 
of the holding company that 
owned Western Union, none of Western Union™s officers 

were either officers or direct
ors of the parent company.  
The Board found that the fact
 that each company had its 
own officers precluded a finding of common manage-
ment based on common directors.
10  We make the same 
finding here.  Thus, although the Respondent™s execu-
tives make up a majority of DowBrands™ board of direc-
tors and DowBrands™ president reports to the president of 
the Respondent, we find those considerations outweighed 
by the fact that each compa
ny has separate officers who 
make its operating decisions. 
Our finding in this regard is underscored by the events 
at issue here.  The judge found that the decision to give 
the slitting, winding, and packaging of Saran Wrap to an 

outside contractor was made entirely by DowBrands, not 
by the Respondent.  The deci
sion was spurred by the fact 
that the equipment used by the Respondent in slitting and 
winding, while it could process wide sheets of film at 
high speeds, also caused the 
film to wrinkle.  The wrin-
kles often led to tears in the film, which in turn led to 
frequent complaints by consumers.  Alternative technol-
ogy existed, in which wide sheets of film are first slit into 
narrow rolls which then can 
be wound separately without 
wrinkling, but to convert the Respondent™s operations to 

the use of that technology would have entailed a capital 
outlay of some $6 million, which neither the Respondent 
nor DowBrands was interested in making.  DowBrands 
appointed a project team to
 study the problem and rec-
ommend a solution.  The project team identified an out-
side contractor that was willing to make the investment 
in new equipment to convert to the new technology.  The 

team proposed to the DowBrands operating board that 
the slitting, winding, and packaging of Saran Wrap be 
given to the outside contractor.  As the judge found, it 
                                                          
                                                           
8 In addition, DowBrands exercises no control over the management 
of the Respondent™s facility at which Saran Wrap is made. 
9 224 NLRB 274 (1976), affd. sub nom. 
United Telegraph Workers 
v. NLRB, 571 F.2d 665 (D.C. Cir. 1978), cert. denied 439 U.S. 827 
(1978). 
10 224 NLRB at 274
Œ275, 276. 
was the operating board, composed of the DowBrands™ 

vice presidents, which made the decision to adopt the 
proposal.
11  The decision was announced to the Union as 
having been made by DowBrands.  There is no evidence 
in the record to indicate that
 the Respondent played any 
part in the decision, except for supplying information to 

the DowBrands project team. 
Centralized control of labor relations does not exist 
here, because the labor relations functions of the Re-
spondent and DowBrands are completely separate.  The 
Respondent™s labor relations manager has no responsibil-
ity for DowBrands™ labor relations or human resources.  
DowBrands™ vice president fo
r human resources reports 
to DowBrands™ president, not to the Respondent, and is 

not involved in any way with labor relations at the Re-
spondent™s plant.  There is no showing that either of 
those individuals holds any position in more than one 
company.   DowBrands has its own employees, compen-
sation, and benefits.  The employees of DowBrands are 
not represented by a union, and DowBrands™ operating 
board played no role in negotiating the Respondent™s 
collective-bargaining agreem
ent with the Union. Thus, 
this factor, which the Board has described as ﬁcriticalﬂ to 

a finding of single-employer status,
12 is wholly lacking in 
this case. We also find that interrelationship of operations has 
not been demonstrated here.  DowBrands and the Re-
spondent are engaged in different kinds of business and 
have separate facilities and 
different customers.  The 
Respondent is a manufacturer 
of chemical products that 
it sells to commercial customers, including DowBrands.  
DowBrands makes and sells products that are marketed 
to consumers.  Thus, the two companies are related to 
each other as customer and supplier; indeed, DowBrands 
is the largest customer of the Respondent™s Saran Wrap 
production facility.  DowBrands also purchases services, 
including engineering services, from the Respondent if 
satisfactory terms can be obtained.
13  In other respects, 
however, the two companies™
 operations are entirely 
separate.  As noted above, they operate out of separate 

facilities, produce different pr
oducts, and have different 
customers.  The companies have
 separate books, records, 
and financial information, and DowBrands does its own 

business and financial planning.  Thus, although the Re-

spondent and DowBrands operations are interrelated to 
an extent, as a result of their relationship as supplier and 
customer, in all other respec
ts the element of interrela-
tionship of operations is lacking.  On similar facts, the 
 11 The decision was not, in other words, made by the DowBrands™ 
board of directors, as the Union contends. 
12 Id. at 276. 
13 DowBrands purchases engineering services from other firms as 
well.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290 Board has found insufficient evidence to establish inter-
related operations,
14 and we so find here. 
In sum, although common ownership exists here be-
cause DowBrands is a wholly-owned subsidiary of the 
Respondent, the other three factors, including the ﬁcriti-
calﬂ factor of centralized control of labor relations, are 
absent.  Consequently, we are unable to find an absence 
of the arm™s length relationship found among uninte-
grated companies that char
acterizes a single-employer 
relationship.  We therefore ag
ree with the judge that the 
Respondent and DowBrands are 
not a single employer.  
And because DowBrands and not the Respondent made 
the decision to have the slitting, winding, and packaging 
portions of the Saran Wrap production process done by 
an outside contractor, there 
was nothing for the Respon-
dent and the Union to bargain about concerning that de-
cision.  It follows that th
e Respondent did not violate 
Section 8(a)(5) by failing to invoke the procedures under 
article X, section 3, of th
e collective-bargaining agree-
ment with respect to that decision, or by otherwise refus-

ing to bargain with resp
ect to that decision. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 Dwight R. Kirksey, Esq
., for the General Counsel. 
David G. Wilkins, Esq
. and Robert W. Sikkel, Esq
., of Midland 
and Muskegon, Michigan, for the Respondent-Employer. 
William L. Laney, 
of Midland, Michigan, for the Charging  
Party.
                                                           
                                                           
14 See Teamsters Local 776 (Pennsy Supply
), 313 NLRB 1148, 
1166Œ1167 (1994).  There, as here, the two companies had separate 
business purposes, offices, and labor 
relations, and the Board found that 
those factors outweighed the fact that one firm was virtually totally 
dependent on the other for business.  Id. at 1165, 1167.  
American Stores Packing Co
., 277 NLRB 1656, 1657 (1986), and 
Anadite Industrial Supply Co
., 238 NLRB 1291 (1978), cited by the 
Union, do not require a different result. In 
American Stores
, the Board found interrelated operations where 
the subsidiary was a ﬁcaptive sup-
plier,ﬂ which furnished all of its products to the parent company; the 

subsidiary did not bill the parent for its products, but instead arranged 
for the parent to transfer funds to
 the subsidiary™s bank account when 
the subsidiary needed money to cover operating costs.  277 NLRB at 
1657.  Here, by contrast, the Res
pondent has customers other than 
DowBrands, and there is no evidence
 that the supplier-customer rela-
tionship between the two is anything other than arm™s length.  In 
Anadite
, the Board found interrelated operations where some 90 percent 
of one company™s business was with the other.  However, other indicia 
of interrelated operations existed in that case as well, including the 
filing of a single tax retu
rn and the performance 
of many office func-
tions on behalf of both companies by the same office staff.  Here, ex-

cept for DowBrands™ purchase of an unspecified amount of services 
from the Respondent (apparently at 
arm™s length), the only indicator of 
interrelated operations is that DowB
rands is the largest purchaser of 
film from the Respondent™s Saran Wrap plant.  As in 
Pennsy Supply
, we find this insufficient to overcom
e the absence of other indicators of 
interrelationship of operations. 
DECISION STATEMENT OF THE 
CASE BRUCE D. R
OSENSTEIN
, Administrative Law Judge. This case 
was tried in Midland, Michigan, on July 9, 1997, pursuant to a 
complaint and notice of hearing (the complaint) issued by the 
Regional Director for Region 7 of
 the National Labor Relations 
Board (the Board) on February 12, 1997. The underlying 
charge was filed on November 26, 1996,1 by Local 12075, 
United Steelworkers of America, AFLŒCIOŒCLC (the Charg-
ing Party or Union), and alleges that The Dow Chemical Com-
pany (the Respondent or Empl
oyer) has engaged in certain 
violations of Section 8(a)(1) an
d (5) of the National Labor Re-
lations Act (the Act). 
ISSUES The complaint alleges that the Respondent failed to continue 
in effect all the terms and condi
tions of the parties™ collective-
bargaining agreement (CBA), by refusing to agree to utilize the 

article X, section 3 outsourcing provision with regard to its 
decision to eliminate the final wrap packaging process of Saran 
Wrap.  By this conduct, the Re
spondent has been failing and 
refusing to bargain collectively 
and in good faith with the Un-
ion in violation of Section 8(a)(1) and (5) of the Act.   
On the entire record, including my observation of the de-
meanor of the witnesses, and afte
r considering the brief filed by 
the Respondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a corporation engaged in the global 
manufacture and production of ba
sic chemicals and chemical specialty products, with an office and place of business in Mid-
land, Michigan, where in conduc
ting its business operations it 
derived gross revenues in excess of $1 million during the cal-
endar year ending December 31, and annually shipped products 
valued in excess of $50,000 from its Midland facility to points 
located outside the State of Michigan. The Respondent admits 
and I find that it is an employer engaged in commerce within 

the meaning of Section 2(2), (6), 
and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background Respondent and the Union have a 50-year history of collec-
tive bargaining at the Midland facility.  The parties are pres-
ently subject to a 3-year CBA th
at will expire by its terms on 
February 9, 1998.  
The gravaman of the instant dispute concerns whether the 
Respondent refused to utilize th
e provisions of article X, sec-
tion 3, when it announced on November 13 that DowBrands, a 
wholly owned subsidiary of Re
spondent, will utilize a new roll-
winding technology to improve 
product quality for Saran Wrap 

brand plastic film.  Since DowBrands determined to relocate 
the final winding and packaging process to a non-Dow site, 
approximately 30 bargaining unit jobs were lost.  The Union 
takes the position that the provis
ions of article X, section 3 
cover such a situation while the Respondent asserts that the 
 1 All dates hereafter are in 1996 unless otherwise indicated. 
 DOW CHEMICAL CO. 291elimination of the winding and p
ackaging  process is not appli-
cable to the parties™ CBA because those activities are produc-
tion decisions and the Employer ha
s the right to determine what 
products are made and where they are made. 
Before November 1996, Res
pondent manufactured the com-
plete Saran Wrap finished product for DowBrands, its primary 

customer. This consisted of making the Saran film and then 
using certain equipment to comp
lete the back end of the pro-duction process, which is the final winding and packaging of 
the product.  The finished consumer product known as Saran 
Wrap is then shipped to local gr
ocery stores to be sold in the 
consumer household market. In June and July of 1996, 
DowBrands conducted certain studies to evaluate various ways
 to improve its business includ-
ing Saran Wrap.  In this regard, the ﬁWrapsﬂ business had been 
losing money for many years a
nd the volume of sales was de-clining.  In the particular case of Saran Wrap, the product had 
significant quality pr
oblems of consumer dissatisfaction and it 
was felt that this was a signifi
cant part of why volume was 
decreasing.  After considering a number of viable options, in-
cluding consolidating the Saran Wrap back end production 
process with the DowBrands Handi Wrap operation in Bay 
City, Michigan, it was decided to retain an independent contract 
manufacturer to complete this final phase of the production 
process.  The successful bidder agreed to buy all new, state of 
the art, one-up winders, which wa
s projected to dramatically 
improve the quality of the rolls, in comparison to the final Sa-
ran Wrap product that was currently being produced by the 
Respondent on older equipment. 
In a November 13 meeting with the Union, Respondent rep-
resentatives announced the above changes and apprised the 
Union that the decision will result in the loss of about 30 jobs to 
the bargaining unit.  Union President Gerald Martin asked Re-
spondent Division Manager J
ohn Weymouth why the Employer 
would not use article X, section 3 for the change in the Saran 

Wrap process.  Weymouth said
, ﬁthat the outsourcing language 

didn™t work for him and they felt it did not apply.ﬂ  Respon-
dent™s position was also articula
ted in the regularly scheduled 
November 20 bargaining comm
ittee meeting, when Labor 
Relations Manager James Story told the Union that the 
outsourcing provisions of the CBA were not applicable to the 
shutdown activities in the Sara
n Wrap plant because those ac-
tivities are production decisions 
and the Employer has the right 
to determine what products are made and where they are m
ade. 
In or around late December 1996, the Union filed a griev-
ance over the Respondent™s refusal 
to utilize article X, section 3 
regarding the shutdown activities in the Saran Wrap plant.  The 
grievance was formalized at step 3 in January 1997, and a writ-
ten step-3 decision was served on the Union.  Although the 
record does not indicate, it appears the grievance was not re-
ferred to arbitration.  Rather, the Union continued to process 
the underlying dispute through the Board™s unfair labor practice 
procedures.   
B. Negotiations Involvi
ng Article X, Section 3 
The negotiations leading to th
e current CBA were finalized 
on February 13, 1995, and were 
chaired by human resources 
director for Respondent™s Mich
igan Division, Elaine Reed 
Henry and Union President Dan 
Nadolski.  These negotiations 
were the first time that the parties considered including lan-
guage in their CBA to address the outsourcing of work.  A 
working subgroup addressed this 
issue and while Union Presi-dent Martin testified that he did not recall any specific exam-

ples of the type of business decisions that would not be appli-
cable to the outsourcing provisi
ons, collective-bargaining min-
utes introduced in evidence indicate otherwise.  In this regard, 

Respondent expressed concerns through examples to define the 
scope of the outsourcing process.  They were very concerned 
that the outsourcing provisions c
ould complicate the issue of a 
business decision to sell a particular product that is no longer manufactured at the Midland f
acility or that the provisions 
might require it to bring th
rough the outsourcing process a 
move from one plant in Michigan to another Dow site or any 
other outlying site.  Union 
Chief Negotiator Nadolski con-
firmed during the subgroup discussions that this is not what the 
Union is talking about and it is
 not the intent of the language 
change.   
C. The Use of Article X, Section 3 
After the execution of the parties™ CBA, the provisions of ar-
ticle X, section 3 were used on four separate occasions.  In each 

instance, Respondent determined
 that site service functions 
presently performed by bargaining unit employees could be 
undertaken in a more efficient and cost effective manner by an 
outside supplier.  For example, th
e interplant mail system at the 
Midland facility was work under the jurisdiction of the Union 
and Respondent took the position that it could be more eco-
nomically handled if performed 
by an outside supplier.  The 
provisions of article X, section 3 were used and a negotiated 
agreement resulted wherein the 
management of the mail group 
was contracted out but the day-
to-day interplant mail distribu-
tion was retained by bargaining 
unit employees.  In this exam-
ple and the other three instances when the outsourcing provi-

sions of the CBA were utilized
, Union President William Laney 
testified that quality had nothing to do with the underlying de-

cision but rather the issue of cost competitiveness drove the 
decision to consider the outsourcing of the work. 
D. Analysis On first impression this is a cas
e that is ripe for deferral to 
the parties™ CBA under the guidelines of the Board™s decision 
in Collyer Insulated Wire, 
192 NLRB 837 (1971).  In 
Collyer
 the employer contended that the union™s 8(a)(5) charge, alleg-
ing unilateral changes in conditi
ons of employment, should be 
deferred to the grievance-arbitration procedure of the parties™ 

labor contract.  The Board ruled that it would defer to existing 
grievance-arbitration procedures in the following circum-
stances: (1) Where the dispute arose ﬁwithin the confines of a 
long and productive collective-
bargaining relationship,ﬂ and 
there was no claim of ﬁenmity 
by Respondent to employees™ 
exercise of protected rightsﬂ (2) where ﬁRespondent has . . . 

credibly asserted its willingness to resort to arbitration under a 
clause providing arbitration in a very broad range of disputes 
and unquestionably broad enough to embrace the dispute before 
the Board.ﬂ and (3) where the contract and its meaning lie at the 
center of the dispute.   
In the subject case, while the guidelines set forth in items 1 
and 3 apply, the parties™ CBA 
does not require binding arbitra-
tion on issues concerning the interpretation of any provisions of 

the agreement including unresolved matters under article X, 
section 3 (art. III, step 5 and app. F, p. 135 of G.C. Exh. 2).  
Under these circumstances, it is not appropriate to defer the 
underlying dispute to the grievance-arbitration machinery of the 
parties™ CBA.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292 The General Counsel asserts that
 the Respondent™s refusal to 
utilize the article X, section 3 outsourcing provision of the CBA 
with regard to its decision to eliminate the final wrap packaging 
process is a failure and refusal to bargain in good faith in viola-
tion of Section 8(a)(1) and (5) of the Act. 
Respondent opines that since the 
decision to eliminate the fi-
nal wrap packaging process was made by DowBrands, an entity 
not subject to the parties™ CBA
, and the reason for the decision 
was to improve the quality of the product, that the elimination 
of the final wrap packaging process is not subject to the out-
sourcing provisions of article X, section 3.  
DowBrands is the largest customer for the Saran manufactur-
ing done at the Midland facility.
  It maintains its own manufac-
turing facilities in different areas then the Midland facility, has 
its own employees who enjoy independent benefit and compen-
sation programs and has its ow
n labor relations and human 
resource functions.  Presently,
 there is no labor organization 
that represents DowBrands employees and DowBrands was not 
involved in the 1995 collective-bargaining negotiations that 
addressed the outsourcing provisions in the CBA.  Thus, I find 
that DowBrands is not a party to the CBA.  Likewise, I find that 
Respondent and DowBrands are not a single, integrated busi-
ness enterprise because each company has its own president 
and board of directors, DowB
rands maintains its own human 
resources function and it is separate from Respondent™s labor 
relations operation, its people, facilities,
 benefits, books, re-
cords, markets, and business ar
e distinct from Respondent and 
any services purchased from 
Respondent are obtained under 
contract and on a voluntary basis.  See
, Western Union Corp.
, 224 NLRB 274 (1976).  Accordingly, DowBrands has no bar-
gaining obligation with the Union or an obligation to use article 
X, section 3. 
DowBrands is basically in the 
consumer products business.  
It makes and sells products that
 go directly to the consumer 
whereas all of Respondent™s bus
iness involves the processing 
of raw materials and the subsequent conversion into another 
product.  Before November 1996, the Respondent completed 
the entire manufacturing and packaging process of the Saran 
Wrap product for DowBrands.  In an independent decision, to 
which no member of Respondent™s managerial staff partici-
pated, DowBrands decided to utilize an outside manufacturer to 
complete the winding and packaging function for the Saran 
Wrap process.  The decision wa
s based solely to improve the 
quality of the product due primaril
y to consumer dissatisfaction 
with the rolls produced by Respondent, and now involves the 
use of new roll-winding equipment that was specifically pur-
chased by the outside contract manufacturer.  Thus, Dow-
Brands changed from purchasing the Saran Wrap as a finished 
product to buying bulk Saran film from Respondent to be 
shipped to the outside manufacturer to complete the winding 

and packaging process. 
Reference to custom and past 
practice is a well recognized 
means of resolving ambiguity in collective-bargaining agree-
ments.  The parties past practice and their statements regarding 
the negotiation of article X, 
section 3, supports the Respon-dent™s position that the provisions 
of article X, section 3 are not 
applicable to the decision to eliminate the final wrap packaging 
process.  Indeed, I find that specific examples were referred to 
during those negotiations that would not be subject to the pro-
visions of article X, section 3.  The elimination of the winding 
and packaging process falls with
in the framework of those dis-
cussions.  Moreover, Union Chief Negotiator Nadolski agreed 
that work changes that fell within those examples were not 
subject to article X, section 3.  Here, unlike the parties™ prior 
use of article X, section 3 for site service functions based on 
cost competitiveness, the subject change in removing the wind-

ing and packaging process was ba
sed on the ability to improve 
product quality, a reason reserved to Respondent under the 

management-rights clause in articl
e X, section 2 of the parties™ 
CBA and the parties™ intent as revealed in their collective-

bargaining negotiations under article X, section 3. 
Under these circumstances, and 
contrary to the position of 
the General Counsel alleged in the complaint, I do not find that 
the Respondent™s refusal to utili
ze the article X, section 3 out-
sourcing provision of the CBA with regard to its decision to 
eliminate the final wrap packaging process, violates Section 
8(a)(1) and (5) of the Act. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
and in operations affecting commerce within the meaning of 

Section 2(6) and (7) of the Act. 
2.  The Respondent did not viol
ate Section 8(a)(1) and (5) of 
the Act by its refusal to utilize the article X, section 3 outsourc-
ing provision of the parties™ collective-bargaining agreement 
with regard to its decision to eliminate the final wrap packaging 
process.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The complaint is dismissed. 
                                                           
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 